PUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


LUCINDA LANGDON BATTEN; BRITTANY            
ROSE LANGDON, a minor, by and
through her guardian ad litem, Cynthia
A. Singletary,
                  Plaintiffs-Appellants,
                   v.
STEVEN GOMEZ, in his official and
individual capacities as a Senior
Investigator for the District Attorney
of Riverside County, California;
SANDRA SHUSTER, in her official and
individual capacities as Senior
Investigator for the District Attorney
of Riverside County, California,
                  Defendants-Appellees,
                                               No. 02-1087
                  and
LEE GUY, in his official and individual
capacities as Deputy Sheriff of Bladen
County, North Carolina; LARRY
GUYTON, in his official and individual
capacities as an Investigator for the
Sheriff’s Department in Bladen
County, North Carolina; STEVE LESANE,
in his official and individual capacities
as Deputy Sheriff of Bladen County,
North Carolina; NATIONAL UNION FIRE
INSURANCE COMPANY OF PITTSBURGH,
PENNSYLVANIA; THE INSURANCE
COMPANY OF NORTH AMERICA,
                             Defendants.
                                            
2                         BATTEN v. GOMEZ
            Appeal from the United States District Court
     for the Eastern District of North Carolina, at Wilmington.
                James C. Fox, Senior District Judge.
                          (CA-99-198-7-F)

                     Argued: December 6, 2002

                    Decided: February 24, 2003

       Before LUTTIG and TRAXLER, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by published opinion. Judge Hamilton wrote the opinion, in
which Judge Luttig and Judge Traxler joined.


                            COUNSEL

ARGUED: Richard Brooks Glazier, BEAVER, HOLT, STERN-
LICHT, GLAZIER, CARLIN, BRITTON & COURIE, P.A., Fayette-
ville, North Carolina, for Appellants. Andrew John Hanley,
CROSSLEY, MCINTOSH, PRIOR & COLLIER, Wilmington, North
Carolina, for Appellees. ON BRIEF: H. Gerald Beaver, BEAVER,
HOLT, STERNLICHT, GLAZIER, CARLIN, BRITTON & COU-
RIE, P.A., Fayetteville, North Carolina, for Appellants.


                             OPINION

HAMILTON, Senior Circuit Judge:

   On September 7, 1999, the plaintiffs, Lucinda Langdon Batten
(Batten) and her daughter, Brittany Rose Langdon (Brittany), by and
through her guardian ad litem (Cynthia Singletary), brought this
action against three deputies with the Bladen County, North Carolina
Sheriff’s Department (Lee Guy, Larry Guyton, and Steven Lesane)
and two investigators with the Office of the District Attorney of Riv-
                           BATTEN v. GOMEZ                             3
erside County, California (Sandra Shuster and Steven Gomez). In
their complaint, the plaintiffs alleged multiple civil rights claims pur-
suant to 42 U.S.C. § 1983, as well as a series of North Carolina state
law claims. After the plaintiffs settled their claims with the North Car-
olina defendants, Shuster and Gomez, pursuant to Federal Rule of
Civil Procedure 56, moved for summary judgment alleging, inter alia,
that they were immune from suit under the doctrine of qualified
immunity. On December 21, 2001, the district court granted Shuster
and Gomez’s motion for summary judgment, holding that Shuster and
Gomez were entitled to qualified immunity on the plaintiffs’ § 1983
claims. In its order, the district court declined to exercise supplemen-
tal jurisdiction over the state law claims and dismissed them without
prejudice. The plaintiffs appeal, and we now affirm.

                                    I

   Batten was born and raised in Bladen County, North Carolina. In
the mid-1980s, she moved to Florida with her second husband,
Michael Batten, who fathered her child, Joanna, in 1987. Michael
Batten allegedly beat and abused Batten and, in 1988, she moved to
South Carolina with Joanna. At some point while living in South Car-
olina, Batten began to date Timothy Soulis (Soulis), Brittany’s father.

   Soulis abducted Batten at gun point in 1989 and, thereafter, they
(without Joanna) began a one to two-year journey through Canada
and Arizona that ended in California near some of Soulis’s relatives.
Although Soulis often held a job and worked away from the various
apartments in which they were staying, Batten was afraid to escape
or call the police or her relatives because she thought Soulis was act-
ing on behalf of Michael Batten to deprive her of the custody and the
companionship of Joanna. During this time, Michael Batten filed a
custody proceeding in Florida and was granted sole custody of
Joanna.

   Brittany was born to Batten and Soulis on July 10, 1990 in a hospi-
tal in Orange County, California, while they were living in Riverside
County, California. Soulis was acknowledged on the birth certificate
as Brittany’s father. In November 1990, Batten left with Brittany for
Bladen County, North Carolina after a friend, Paul Smith (Smith),
4                              BATTEN v. GOMEZ
arranged to leave a ticket for her at the airport. Batten fled because
Soulis allegedly beat and threatened her on numerous occasions.

   Soulis promptly filed charges of child abduction against Batten and
instituted civil proceedings to enforce his rights as a parent under Cal-
ifornia law. In July 1991, the Municipal Court of Riverside County
issued a felony warrant for Batten’s arrest for child abduction. On
July 22, 1991, the Superior Court of Riverside County issued a Cali-
fornia Family Code Section 4604 order (the 4604 Order) directing the
District Attorney of Riverside County to "take all actions necessary
to locate" Batten and Brittany and "to return" Brittany to the court’s
jurisdiction. (J.A. 552).1

   After returning to Bladen County, North Carolina, Batten began to
date and live with Smith. At some point in late 1996, Batten caught
Deputy Lee Guy’s brother, Donnie Guy, peeping in one of the win-
dows of her home. Batten subsequently caught Donnie Guy peeping
in her window a second time, called 911, and filed a criminal misde-
meanor charge against him. Donnie Guy’s trial on this misdemeanor
charge was scheduled for January 27, 1997.

   Thereafter, Deputy Lee Guy ran a criminal records search on Bat-
ten and discovered the outstanding California felony arrest warrant
and the 4604 Order. Once he learned of the felony arrest warrant and
the 4604 Order, Deputy Lee Guy called the Riverside County District
Attorney’s Office and notified the office that he had found Batten and
    1
     Section 4604 provides in relevant part:
        In any case where a petition to determine custody of a child has
        been filed in a court of competent jurisdiction, or where a tempo-
        rary order pending determination of custody has been entered in
        accordance with Section 4600.1, and the whereabouts of a party
        in possession of the child are not known, or there is a reason to
        believe that such party may not appear although ordered to
        appear personally with the child pursuant to Section 5160, the
        district attorney shall take all actions necessary to locate such
        party and the child and to procure compliance with the order to
        appear with the child for the purposes of adjudication of custody.
Cal. Fam. Code § 4604(a).
                            BATTEN v. GOMEZ                             5
made arrangements to coordinate the execution of the felony arrest
warrant and 4604 Order.

   Sandra Shuster (Shuster) and Steven Gomez (Gomez) are investi-
gators with the District Attorney of Riverside County, California.
After being contacted by Deputy Lee Guy in January 1997, Shuster
confirmed with the California courts that the 4604 Order and felony
arrest warrant were still in effect and made arrangements to go to
North Carolina on January 23, 1997 to pick up Brittany. Prior to leav-
ing for North Carolina, Shuster called the Riverside County Superior
Court to ask for an immediate hearing once the court’s 4604 Order
was executed. The Riverside County Superior Court agreed to hold
an immediate hearing after the 4604 Order was executed.

   Prior to arriving in North Carolina, Shuster faxed the 4604 Order
to Bladen County and upon arrival asked the Sheriff’s Department if
she needed to do anything in connection with the order such as filing
a North Carolina action or having the order countersigned (domesti-
cated) by a North Carolina judge. Shuster and Gomez followed a sim-
ilar process in every out-of-state abduction case; they present the
4604 Order to local law enforcement and ask if there is anything else
that needs to be done such as filing or domesticating the order. If they
are informed that the 4604 Order needs to be domesticated, they will
take the necessary steps to domesticate the order.

   Shuster presented the paperwork to the Bladen County Sheriff’s
Department and asked if the paperwork was in order. The contact at
the Bladen County Sheriff’s Department, Deputy Larry Guyton (Dep-
uty Guyton), reviewed the paperwork and allegedly showed it to the
local District Attorney who informed him that the paperwork was in
order and that they could seize the child. According to Deputy Guy-
ton, the District Attorney informed him that the orders were valid in
North Carolina and Deputy Guyton conveyed this information to
Shuster and Gomez.2
  2
    In his affidavit, the then District Attorney for Bladen County, Marion
Warren (now Judge Warren), states that he has no recollection of the
alleged meeting he had with Deputy Guyton and no recollection of see-
ing the 4604 Order.
6                           BATTEN v. GOMEZ
   Shuster, accompanied by Deputy Steven Lesane (Deputy Lesane),
picked up Brittany at her school. Gomez, accompanied by Deputy
Guyton, met Batten at her place of employment. Gomez and Deputy
Guyton explained that they had an order to pick up her child and a
warrant to arrest her for child abduction. She was offered a choice of
facing extradition or waiving extradition and voluntarily returning
with the California investigators and Brittany to court in California.
Batten agreed to accompany the California investigators and Brittany
to California. Batten was allowed to leave work and return home
unaccompanied to pack some clothes for her and her daughter. Once
at home, she contacted her attorney. Thereafter, she met Shuster,
Gomez, and Brittany at the airport.

   In California, Batten was taken before a magistrate, released on her
own recognizance, and placed in a hotel room at state expense.3 The
plaintiffs concede that the Riverside County Superior Court held
prompt hearings and awarded temporary custody of Brittany to Soulis.4
Thereafter, Soulis took temporary custody of Brittany, but at the cus-
tody hearing on February 18, 1998, the Riverside County Superior
Court held that North Carolina was the proper jurisdiction to decide
the question of custody. Following custody proceedings in Bladen
County, North Carolina, Batten was awarded custody of Brittany.

  On September 7, 1999, the plaintiffs brought this § 1983 action
against Deputy Lee Guy, Deputy Guyton, Deputy Lesane, Shuster,
and Gomez. The plaintiffs alleged multiple civil rights claims pursu-
ant to 42 U.S.C. § 1983, as well as a series of North Carolina state
law claims.

   In May 2001, the North Carolina defendants settled their claims
with the plaintiffs for $75,000. After the conclusion of discovery,
Shuster and Gomez filed a motion for summary judgment, pursuant
to Federal Rule of Civil Procedure 56, alleging, inter alia, that they
were immune from suit under the doctrine of qualified immunity. On
December 21, 2001, the district court granted Shuster and Gomez’s
    3
    As a result of her presence in California, the case against Donnie Guy
was dismissed.
  4
    On May 12, 1997, the child abduction charge against Batten was dis-
missed.
                            BATTEN v. GOMEZ                              7
motion with regard to the § 1983 claims. In its order, the district court
declined to exercise supplemental jurisdiction over the state law
claims and dismissed them without prejudice. This appeal followed.

                                    II

   Entitlement to qualified immunity must be analyzed in two steps,
which are to be "considered in proper sequence." Saucier v. Katz, 533
U.S. 194, 200 (2001). As a "threshold question," a court must ask
whether, "[t]aken in the light most favorable to the party asserting the
injury, . . . the facts alleged show [that] the officer’s conduct violated
a constitutional right." Id. at 201. If the answer is no, then the analysis
ends; the plaintiff cannot prevail. Id. If the answer is yes, then "the
next, sequential step is to ask whether the right was clearly estab-
lished" at the time of the events at issue. Id. This determination must
be made "in light of the specific context of the case, not as a broad
general proposition." Id. If the right was not "clearly established" in
the "specific context of the case"—that is, if it was not "clear to a rea-
sonable officer" that the conduct in which he allegedly engaged "was
unlawful in the situation he confronted"—then the law affords immu-
nity from suit. Id. at 201-02. Accordingly, the answer to both Saucier
questions must be in the affirmative in order for a plaintiff to defeat
a defendant police officer’s motion for summary judgment on quali-
fied immunity grounds.

                                    A

   Batten claims that her constitutional rights were violated because
Shuster and Gomez failed to comply with North Carolina’s extradi-
tion laws before transporting her to California. More specifically, Bat-
ten complains that, before transporting her to California, she was not
informed of her extradition rights and was not afforded an extradition
hearing.

   To state a 42 U.S.C. § 1983 claim for illegal extradition, an indi-
vidual must show that the violation of the state’s extradition laws
"cause[d] the deprivation of rights protected by the Constitution and
statutes of the United States." Wirth v. Surles, 562 F.2d 319, 322 (4th
Cir. 1977) (arrest and transportation of alleged fugitive without extra-
dition proceedings does not constitute defense to criminal prosecution
8                          BATTEN v. GOMEZ
but does create cause of action pursuant to § 1983). In this case, Bat-
ten’s § 1983 illegal extradition claim fails for the simple reason that
there was no violation of North Carolina’s extradition laws.

   The North Carolina Uniform Criminal Extradition Act (NCUCEA),
N.C. Gen. Stat. §§ 15A-721-750, sets up a series of detailed proce-
dures that must be followed by a state demanding the extradition of
a person charged with a crime in the state demanding extradition.
Under the NCUCEA, an extradition request must be made in writing
to the Governor. Id. § 15A-723. The request must include a support-
ing affidavit charging the defendant with the crime and a copy of the
charge must be attached to the request, id., and, if the defendant has
not been arrested, the Governor must sign an arrest warrant for the
defendant, id. § 15A-727.5 A defendant must be notified of her rights
when arrested to contest extradition and must be informed of the
nature of the charges against her and her right to counsel. Id. § 15A-
730. The NCUCEA, however, permits a person who learns of crimi-
nal charges against her in another state to elect to travel voluntarily
to that state to face the charges. Id. § 15A-746 ("[N]othing in this sec-
tion shall be deemed to limit the rights of the accused person to return
voluntarily and without formality to the demanding state, nor shall
this waiver procedure be deemed to be an exclusive procedure or to
limit the powers, rights or duties of the officers of the demanding
state or of this State.").

   In this case, Batten was given an option, she could either voluntar-
ily accompany Shuster and Gomez to California or she could be
arrested by Bladen County and held in jail pending formal extradition.
Batten, after privately conferring with her attorney, voluntarily
accompanied Shuster and Gomez to California. Simply put, Batten
knowingly and voluntarily chose to waive her extradition rights and
go to California. Under such circumstances, we see no constitutional
    5
   Under the NCUCEA, a North Carolina arrest warrant was not
required to arrest Batten pursuant to the felony arrest warrant for child
abduction. N.C. Gen. Stat. § 15A-734 ("The arrest of a person may be
lawfully made also by any peace officer or a private person, without a
warrant, upon reasonable information that the accused stands charged in
the courts of a state with a crime punishable by death or imprisonment
exceeding one year.").
                           BATTEN v. GOMEZ                            9
infirmity. Cf. Pierson v. Grant, 527 F.2d 161, 164-65 (8th Cir. 1975)
(holding that waiver of extradition rights is voluntary as long as the
alleged fugitive had a general knowledge and understanding of what
was involved in the waiver when he signed it); Morrison v. Stepanski,
839 F. Supp. 1130, 1140 (M.D. Pa. 1993) (holding that waiver of
extradition rights must be "knowing" in the sense that the alleged
fugitive understands that he has certain rights under the law and affir-
matively indicates an intention to relinquish those rights and "volun-
tary" in the sense that it was given with the alleged fugitive’s free
choice). Accordingly, the district court did not err when it granted
summary judgment in favor of Shuster and Gomez on Batten’s § 1983
illegal extradition claim.

                                   B

   Batten also claims that the seizure of Brittany deprived her of her
liberty interest, protected by the Due Process Clause of the Fourteenth
Amendment, in the companionship, care, custody, and control of her
child.

   Indisputably, the seizure of Brittany constitutes an interference
with Batten’s liberty interest and thus triggers the procedural protec-
tions of the Due Process Clause of the Fourteenth Amendment. Las-
siter v. Dep’t of Soc. Servs., 452 U.S. 18, 27 (1981); Jordan by
Jordan v. Jackson, 15 F.3d 333, 342 (4th Cir. 1994). To meet the
requirements of due process, the state must afford notice and an
opportunity to be heard "at a meaningful time and in a meaningful
manner." Armstrong v. Manzo, 380 U.S. 545, 552 (1965). Generally,
absent exigent circumstances, due process requires a hearing before
state officials may remove a child from her home. Jordan by Jordan,
15 F.3d at 343; see also Morrell v. Mock, 270 F.3d 1090, 1095 (7th
Cir. 2001), cert. denied, 123 S. Ct. 71 (2002). Moreover, if exigent
circumstances are present, there must be prompt "adequate post-
deprivation process to ratify the emergency action." Jordan by Jor-
dan, 15 F.3d at 343. Finally, due process requires "pre-enforcement
notice and some opportunity to object before law enforcement offi-
cials may separate a parent from her child pursuant to an out-of-state"
order. Morrell, 270 F.3d at 1097-1100 (holding that, after balancing
the nature of each parent’s liberty interest in their relationship with
the child, the risk of harm from erroneous deprivations, and the gov-
10                         BATTEN v. GOMEZ
ernment’s interests in facilitating interstate recognition and enforce-
ment of child custody decrees and in deterring the unilateral removal
of children through the Uniform Child Custody Jurisdiction Act, due
process requires "pre-enforcement notice and some opportunity to
object before law enforcement officials may separate a parent from
her child pursuant to an out-of-state default order transferring cus-
tody").

   In this case, Shuster and Gomez do not contend, nor could they,
that there were exigent circumstances that justified the seizure of Brit-
tany without notice and a hearing. Furthermore, Shuster and Gomez
concede that there was no pre-enforcement notice and no opportunity
to object before Brittany’s seizure pursuant to the 4604 order. Under
these circumstances, we are satisfied that Batten has stated a claim for
a deprivation, without due process, of her liberty interest in not being
separated from Brittany without prior notice to her in North Carolina
and without exigent circumstances.

   We conclude, however, that Shuster and Gomez are entitled to
qualified immunity on Batten’s claim that the seizure of Brittany
deprived Batten of her liberty interest, protected by the Due Process
Clause of the Fourteenth Amendment, in the companionship, care,
custody, and control of her child. In assessing whether the right at
issue was clearly established at the time of the state official’s actions,
we focus upon "the right [not] at its most general or abstract level, but
at the level of its application to the specific conduct being chal-
lenged." Wiley v. Doory, 14 F.3d 993, 995 (4th Cir. 1994) (citation
and internal quotation marks omitted); see also Anderson v. Creigh-
ton, 483 U.S. 635, 640 (1987) ("The contours of the right must be suf-
ficiently clear that a reasonable official would understand that what
he is doing violates that right."). This does not mean, however, that
a state official will be protected by qualified immunity unless the very
act in question has previously been held unlawful. Anderson, 483 U.S.
at 640. Rather, the unlawfulness must be apparent in light of pre-
existing law. Id.

   The gist of Batten’s argument is that it was clearly established that
due process required notice and an opportunity to be heard before a
state official could interfere with a mother’s liberty interest in her
child. The statement of the right at this level of generality, however,
                            BATTEN v. GOMEZ                            11
is of little help in determining the reasonableness of Shuster and
Gomez’s conduct. Id. at 639-40. As the court in Morrell explained,
"[t]he appropriate question is whether it would be clear to reasonable
officials in the defendants’ position that enforcing the [out-of-state]
order without prior notice or an opportunity to be heard in [the home
state] was unconstitutional." 270 F.3d at 1100.

   In this case, aside from Morrell, we have been unable to find any
authoritative cases considering analogous circumstances that hold that
pre-deprivation notice and an opportunity to be heard is required as
a matter of constitutional due process before a state may enforce
another state’s order directing that a child be brought before the out-
of-state court. Because Morrell was decided after Shuster and
Gomez’s actions in this case, Shuster and Gomez, like the defendants
in Morrell, are immune from suit under the law of qualified immunity.6

                                   III

   For the reasons stated herein, the judgment of the district court is
affirmed.

                                                             AFFIRMED
  6
    The plaintiffs contend that Brittany was unconstitutionally seized and
transported to California in violation of her Fourth and Fourteenth
Amendment rights. We have reviewed this claim and agree with the dis-
trict court that Shuster and Gomez are entitled to qualified immunity on
this claim because Shuster and Gomez violated no clearly established
right held by Brittany.